DETAILED ACTION
	This action is responsive to 12/10/2021.
	Claims 1-12 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 7-9 are objected to because of the following informalities:  
With regards to claims 7-8, there is no antecedent basis for “the touch passivation layer” and “the bezel area”.
Claim 9 depends from a non-existing claim (claim 15), therefore the metes and bounds of claim 9 cannot be determined. Furthermore, there is no antecedent basis for “the mesh pattern shape” recited in claim 9.
  Appropriate correction is required.
Allowable Subject Matter
Claims 1-6 and 10-12 are allowed, and claims 7-9 are allowable with appropriate corrections.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a touch display device capable of improving product yield and product reliability while reducing manufacturing cost.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose:
a) “A touch display device comprising: a display unit comprising a plurality of pixels disposed in an active area; an encapsulation unit disposed on the display unit and sealing the plurality of pixels; an organic buffer layer on the encapsulation unit; a touch sensor unit on the organic buffer layer, and the touch sensor unit including first touch electrodes arranged in a first direction, second touch electrodes arranged in a second direction, a first bridge electrode interconnecting adjacent first touch electrodes, and a second bridge electrode interconnecting adjacent second touch electrodes; a touch insulating layer disposed between the first bridge and the second bridge; first touch routing lines electrically connected to the first touch electrodes; and second touch routing lines electrically connected to the second touch electrodes, wherein an end portion of the organic buffer layer is disposed further inwards than an end portion of the encapsulation unit”, as recited in independent claim 1.
b) “wherein each of the first touch routing lines and the second touch routing lines comprises: an upper routing line disposed along the end portion of the organic buffer layer; and a lower routing line disposed along the end portion of the encapsulation unit, wherein the upper routing line and the lower routing line are connected to each other via a contact hole in the touch insulating layer”, as recited in claim 1.
Claims 2-6 and 10-12 depend from and recite limitations that further limit claim 1, and are therefore equally allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627